DETAILED ACTION
	The Information Disclosure Statements filed on July 31, 2019, November 13, 2019 and April 30, 2021 have all been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kande et al (US 7,195,211).
Kande et al discloses a crossing gate mechanism comprised of a swingable gate arm 12 mounted on a rotatable gate arm shaft 24 fixed to the gate arm so that rotation of the gate arm shaft corresponds with swinging of the gate arm. An electronic sensor assembly 112, in the form of a rotary encoder, is coupled to the gate arm shaft to sense an angular position of the gate arm shaft and transmit a position signal. The electronic sensor assembly is operable with the toothed driving element 116 coupled to the gate arm shaft for rotational movement. The electronic sensor assembly generates the position signal based on position of the gate arm shaft. As generally shown in the embodiment of figure 9, the encoder drive gear is coupled to the gate arm shaft to . 
Allowable Subject Matter
Claims 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
November 3, 2021